 30DECISIONSOF NATIONALLABOR RELATIONS BOARDare welders, punch-press operators, brakehand operators, layout men,assemblers, shear men, material handlers, and stockroom, receivingand shipping, and plant maintenance employees.The parties appar-ently agree that all employees,' except material handlers and stock-room, receiving and shipping, and plant maintenance employees, areproperly within the unit. It is the Union's position that employeesclassified as material handlers and stockroom, receiving and ship-ping, and plant maintenance employees should be excluded as theUnion has never before represented such employees in associationwidebargaining.The record shows that the employees in question are assigned to pro-,duction work when time allows, helping assembling and running punchpresses.They spend approximately 20 to 25 percent of their time inproduction work.When not engaged in production work, they assistproduction employees or work in close contact with the productionemployees.They, along with all production employees, are hourlypaid, work in the same plant, and are covered by the same group in-surance plan.: Moreover, although not previously covered under theunion multiemployer contract, these employees-4 in number-wouldbe the only employees in a single-employer unit of approximately 40employees not represented even though they presently work under thesame working conditions.On these facts, and the record as a whole,we find that they are properly included and shall so include them inthe appropriate unit.Accordingly, we find that the following employees constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9,(b) of the Act:All ordinary production and maintenance employees of the Em-ployer, including material handlers and stockroom, receiving and ship-ping, and plant maintenance employees, but excluding all office clericalemployees, guards, professional employees, and supervisors as definedin the Act.[Text of Direction of Election omitted from publication.]5 The parties stipulated,and we find, that fourforemen, Tashman, Fraser, Dorta, andVanderlip,have authority to hire and fire and that they,plus Plant Manager MervynAdirim and Bruno Onort,who has supervisory functions,are supervisors as defined in theAct.Weshall,accordingly,exclude them from the appropriate unit.H. C. Ladd and Son,Inc.andBaltimore Building and Construc-tion Trades Council,AFL-CIO.Case No. 5-CA-P665. July 08,1964DECISION AND ORDEROn April 10, 1964, Trial Examiner James V. Constantine issued hisDecision in the above-entitled proceeding, finding that Respondent148 NLRB No. 7. H. C. LADD AND SON, INC.31had not engaged in the unfair labor practices alleged in the complaintand recommending that the complaint be dismissed in its entirety, asset forth in the attached Decision.Thereafter, the General Counsel-filed exceptions to the Decision and a supporting brief.Respondentfiled an answer to the exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error has been committed.The rulings are hereby affirmed. The Board has considered the Deci-sion, the exceptions, the answer thereto, the briefs, and the entirerecord in this case, and hereby adopts the findings and conclusions ofthe Trial Examiner only to the extent that they are consistent withthe Decision herein.As set forth in the Trial Examiner's Decision, Respondent was en-gaged on December 3, 1963, as a mechanical contractor in the construc-tion of an apartment building, and was the only nonunion contractoron the job.About 6:45 a.m. on that date representatives of six ofthe Council's constituent locals arrived at the jobsite to organize Re-spondent's employees.'The union representatives went to Respond-ent's trailer as Respondent's employees were arriving and parkingtheir automobiles, and began distributing union authorization, cardsand union literature to them.A few minutes later Lee Hilderbrand,Respondent's job foreman and a supervisor under the Act, arrivedat the jobsite.One of the employees saw Hilderbrand approachingand identified him as the "boss."When Hilderbrand joined thegroup, consisting of the union organizers and five or six of Respond-ent's employees, Business Representative James, L.McLain, Jr.,2handed him a union authorization card and some union literature.Upon receiving the literature, Hilderbrand stated "that if he caughtany of these people signing these cards or heard about it, they wouldbe fired."McLain then asked Hilderbrand if the latter had chargeof the job for hiring and firing purposes.When Hilderbrand repliedin the affirmative, McLain asked him if he would fire employees he"caught :.. signing these cards."Hilderbrand said he would, andthat they would be replaced by "people from Washington."McLainasked Hilderbrand to "repeat that last statement."Hilderbrand re-peated that "if any. of the people on this job signed these cards, hewould have them replaced by people from Washington."Hilder-brand then ordered the employees to go to work, and the union officialsleft.1Representatives of at least one or two of the locals had visited the Jobsite for thisorganizational purpose about a week before.2McLain is business representative of Plumbers and Gas Fitters Local Union No. 48. 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe TrialExaminerfound that Hilderbrand's statements wouldhave violated Section 8 (a) (1) of the Act if made to any of Respond-ent's employees.He considered the evidence insufficient, however, tosupport a finding, either that any employee heard the statements, orthat the threats weremadeundercircumstancescalculatedto assurethat theemployeeswould learn of them, and, accordingly, recom-mended that the complaint be dismissed.We disagree, and find thatRespondent unlawfully threatened its employees in violation of Sec-tion 8(a) (1).In our view, the undisputed facts plainly establish that Hilderbrand'sthreats were directed not only at McLain, but at Respondent's em-ployees as well.Hilderbrand's own testimony corroborates testimony,credited by the Trial Examiner, showing that Hilderbrand was awarethat these employees were nearby when he uttered the threats. Thus,Hilderbrand testified that as he was talking to McLain "some of [his]men" were "around" and that after finishing his remarks he told theemployees to go to work.He also testified that the employees and Mc-Lain comprised those "standing around in a group" when "the con-versation tookplace."Further, it is quite clear, from the content ofHilderbrand's remarks, that they were designed not as a responsetoMcLain's offer of union literature, but as a direct and immediatewarning directed toemployees presentnot to sign the union cardsthey had just received.And the fact that Hilderbrand readily re-peated the threat twice, each timein a raisedand loud voice, confirmsthat it was Hilderbrand's intent to address the entire group present.'The surrounding circumstances,moreover,are suchas clearly to sup-port an inference that the intendedlistenersdidhear the statements.4Hilderbrand, McLain, the employees, and the other unionofficials weregrouped together within not more than 25 or 30 feet when Hilderbrandspoke.'McLain had been talking to theemployeeswhen Hilderbrandapproached him.As shown above, the employeesremained untilHilderbrand completed his remarks and told them to go to work.Weregard it as significant also that the Trial Examiner credited the tes-3The Trial Examiner made no finding on the manner or tone in which Hilderbrandspoke.We make the above finding on the uncontradicted testimony of McLain and GuyLoudermilk,business agent of the Carpenters local,whose testimony the Trial Examinercredited.I In view of-this finding, we do not find it necessary to decide whether,in any event, thethreats were made under circumstances such as to insure that the employees would learnof them.5We make the above finding on the basis of McLain's.and Loudermilk's uncontradictedtestimony,which was credited by the Trial Examiner.McLain testified that when Hilder-brand spoke"none of[the employees]were further than 25 feet away" and that the groupat Respondent's trailer was within a "vicinity of 25 feet."Loudermilk testified thatHilderbrand and the group"were all together within 20 or 30 feet."We do not agree withthe Trial Examiner that this testimony shows that all of the Respondent's employees were25 to 30 feet away from Hilderbrand when he spoke. H. C. LADD AND SON, INC.33timony of Union Official Loudermilk that he heard Hilderbrand utterthe threats.Loudermilk had arrived at the jobsite after McLain andjoined the group just in time to overhear Hilderbrand's statements.The Trial Examiner made no finding that Loudermilk was bettersituated than others in the group to hear Hilderbrand, and we find noevidence to support such a finding.6The physical setting thus cor-roborates the uncontradicted testimony of both McLain and Louder-milk, witnesses whom the Trial Examiner expressly credited, that allof the employees present were within hearing distance of Hilder-brand's loud utterances.On the basis of the foregoing, We are fullysatisfied that the record substantially supports a finding that theemployees actually heard Hilderbrand when he loudly stated threetimes that he would discharge any employee who signed a union card?Accordingly, we find that Respondent violated Section 8(a) (1) ofthe Act.THE REMEDYHaving found that Respondent has engaged in unfair labor prac-tices, we shall order it to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies of the Act.Upon the basis of the foregoing and the entire record in this case,theNational Labor Relations Board hereby makes the followingadditional :CONCLUSIONS OF LAW s4.By threatening to discharge and replace employees becauseof their activity on behalf of or interestin the Union,Respondenthas interfered with, restrained,and coerced employees in the exer-cise of the rights guaranteed in Section7 of the Act, and therebyengaged in unfair labor practices proscribed by Section 8(a) (1)of the Act.-I.'5.The aforesaid unfair labor.practices affect commerce withinthe meaning of Section 2 (6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that6We note,however,that in testifying that only McLain and the employees were present,Hilderbrand also testifiedthatas he spoke he did not even see Loudermilk.7 See, 2 Wigmore,Evidence§460 (3d ed.).We find no merit in Respondent's con-tention that the General Counsel's failure to call the employeesto testifyestablishes thatthey neither heard the threats nor were threatened thereby.Cf.Hendrix ManufacturingCompany, Inc.v.N L.R.B:,321 F.2d 100,105 (C.A.5) ; N.L R B. v. Donnelly GarmentCompany,330 U.S. 219,228-231 ;N.L.R.B.v. IllinoisToolWorks,153 F.2d 811, 814(C.A. 7).s The Trial Examiner's "Conclusions of Law"Nos. 4 and 5 are deleted760-577-65-vol. 148-4 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent, H. C. Ladd and Son, Inc., its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Threatening its employees with discharge or replacement ifthey sign union authorization cards or otherwise engage in union ororganizational activity for Baltimore Building and ConstructionTrades Council, AFL-CIO, or any other labor organization.(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaranteed by Sec-tion 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Post at its jobsite at the Ruxton Tower Apartments on CharlesStreet at the beltway in Baltimore, Maryland, and at all and anyother construction jobsites where the Respondent may be engaged asthe mechanical contractor, when this Order issues, copies of the at-tached notice marked "Appendix." 9 Copies of said notice, to be fur-nished by the Regional Director for Region 5, shall, after beingduly signed by the Respondent's authorized representative, be postedby it immediately upon receipt thereof, and be maintained by it forat least 60 consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are 'customarily posted.Reasonable steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(b)Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken tocomply herewith.9In the event thatthis Orderis enforced by a decree of a United StatesCourt ofAppeals, there shall be substituted for the words "a Decision and Order" the words "aDecree of the United StatesCourt of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT threaten our employees with, discharge or re-placement if they sign union authorization cards or otherwiseengage in union or organizational activity for Baltimore Build-ing and Construction Trades Council, AFL-CIO, or any, otherlabor organization. H. C. LADD AND SON, INC.35WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of rights guaranteedby Section 7 of the Act.H. C. LADD AND SON, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from thedateof posting,and must not be altered,defaced, orcovered by anyother material.Employees may communicatedirectly withthe Board'sRegionalOffice,707 NorthCalvert Street,Baltimore,Maryland, TelephoneNo. 752-8460,Extension 2100,if theyhave any question concerningthis notice or compliancewithits provisions.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis is an unfair labor practice case initiated by a charge filed on December 4,1963, by Baltimore Building and Construction Trades Council, AFL-CIO, againstH. C. Ladd and Son, Inc. A complaint based on that charge was issued on Janu-ary 24, 1964, by the General Counsel of the National Labor Relations Board,through the Regional Director for Region 5 (Baltimore, Maryland), against saidEmployer, herein sometimes called the Respondent or Ladd. In substance the com-plaint alleges that Respondent committed unfair labor practices violating Section8(a)(1), and which affect commerce as defined in Section 2(6) and (7), of the Na-tional Labor Relations Act.Respondent has answered admitting some, facts butputting in issue the unfair labor practices.Pursuant to due notice, this cause came on to be heard and was tried before TrialExaminer James V. Constantine at Baltimore, Maryland, on February 10, 1964.Respondent, the Charging Party, and the General Counsel were represented at andparticipated in the hearing.All parties had full opportunity to adduce evidence,examine and cross-examine witnesses, submit briefs, and offer oral argument.Noneof the parties argued orally or filed briefs.When the General Counsel rested, Respondent moved to dismiss the case.Thismotion was denied on the ground that the General Counsel's evidence, if believed,warranted a finding that the alleged violations had occurred.,Upon the entire record in the case, including the stipulations of the parties, andfrom my observation of the witnesses, I make the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent, -a Maryland corporation, is engagedat Silver Spring, Maryland, as amechanical subcontractor in the building and construction industry.During a rep-resentative year, Respondent received goods and materials valued in excess of $50,000,some of which were received directly, and the remainder indirectly, from points lo-cated outside the State of Maryland. I find that Respondentis engagedin commercewithin the meaning of Section 2(6) and (7) of the Act, and that itis consonant withthe purposes of the Act to assert jurisdiction over this proceeding.H. THE LABOR ORGANIZATION INVOLVEDBaltimore Building and Construction Trades Council, AFL-CIO, is a labor organi-zation within the meaning of Section 2(5) of the Act. It is sometimes called theCouncil herein.Although this aspect of the case was contested, the foregoing find-ing is based on the uncontradicted testimony (which I credit) of Charles Muntain,president of the Charging Party, which need not be reiterated here in' detail. It issufficient to point out that, on Muntain's testimony, I find that the Union deals with 36DECISIONSOF NATIONALLABOR RELATIONS BOARDemployers in negotiating collective-bargaining contracts and processing grievances onbehalf of its constituent unions or affiliates (19 in all, each composed of employeesworking at various trades), that such contracts and prosecutions of grievances aremade for the benefit of employees, that employees participate in the Council andits affiliates, and that such collective-bargaining contracts and processing of grievancesrelate to wages, rates of pay, hours of employment, and conditions of work.III.THE UNFAIRLABOR PRACTICESA. General Counsel's evidenceRespondent is the mechanical contractor on the construction of the Ruxton TowersApartments, herein called the jobsite, on Charles Street at the beltway in Baltimore,Maryland.Respondent was the only nonunion contractor 1 on the job.About6:45 a.m. on December 3, 1963,2 James L. McLain, Jr., business representative ofPlumbers and Gas Fitters Local Union No. 48, a constituent or affiliate of theCouncil, visited the jobsite for the second time 3 to attempt to organize Respondent'semployees.Upon ascertaining from employees in the vicinity of some cars parkedaround Respondent's trailer that they worked for Respondent, McLain distributed tothem some organizing literature "from the . . . Council."At the same time hehanded each employee a union authorization card and directed them to mail anycompleted cards to his office.McLain also spoke to these employees, about five orsix in number, soliciting them to join his union.While McLain was speaking to the group, someone said, "Here comes the boss."Lee Hilderbrand, Respondent's foreman on the job, whom I find to be a supervisorunder the Act, at that time approached, and McLain also gave Hilderbrand the sameliterature as that given to the men.The men to whom McLain had spoken wereeither in cars, or getting out of cars, or in the vicinity of McLain, at the time McLainhandedHilderbrand the literature.Upon receiving the literature Hilderbrandstated to McLain "that if he caught any of these peoplesigning thesecards or heardabout it, they would be fired."McLain then asked Hilderbrand if the latter hadcharge of the job for hiring and firing purposes.When Hilderbrand replied in theaffirmative,McLain asked him if he would fire employees whom Hilderbrand"caught.signing thesecards."Hilderbrand said he would, and that they wouldbe replaced by "people from Washington."McLain then asked Hilderbrand to "re-peat thatlast statement."Complying thereto, Hilderbrand answered that "if any ofthe people on this job signed these cards he would have them replaced by peoplefromWashington."McLain testified further that when Hilderbrand uttered the above statements theLadd employees were "in the samevicinity as myself," not farther than 25 feet away,and "in hearing distance."Other businessagentswere in the "same vicinity" whenMcLain engaged in the above conversation with Hilderbrand. Some of them wereidentified as Guy Loudermilk and Ralph Thomas 4 of Local 101 of the CarpentersUnion; Norval Bower, from the Iron Workers Union; William Kirchoff, from theOperating Engineers Union; Jack Lawlor, from the Bricklayers Union; and oneGriffin, from the Laborers Union.Guy Loudermilk, business agent of the Carpenters Union, testified that he heardthe above conversation between Hilderbrand and McLain, and that Respondent'semployees were "within 20 or 30 feet" of Hilderbrand. Loudermilk further testifiedthat, in the conversation with McLain, Hilderbrand mentioned that he, Hilderbrand,had arrived from Floridaas a unionman, but, being unable to find employmentin the District of Columbiaarea,decided "he would be nonunion . . . and anti-union...and that the Union was no good to him ...:.B. Respondent's caseRespondent's only witness was Hilderbrand, whose relevant nand material testimonymay be condensed as follows:When Hilderbrand arrived at the jobsite about 7 a.m. on December 3, he noticed"a "bunch of fellows there," one of whom stated to the others, "All the Union fellows-are here this morning."Then McLain handed him some pamphlets and spoke tohim "about organizing the labor."Hilderbrand replied, "It was perfectly all right,""1 One of Ladd's employees was a member of Local 48 of the Plumbers.Unless otherwise noted all dates mentioned hereafter refer to the year 1963.3 The first occasion was about a week before this.4 Thomas was presidentof Local 101, and not a business agent. H. C. LADD AND SON, INC.37but since it was 7 a.m. and the men were scheduled to work at that time, McLainshould speak to them before 7 a.m. or after the 4:30 p.m. quitting hour.ThereuponHilderbrand ordered his men to work.Hilderbrand denies that he told McLain that he would dismiss any employee sign-ing a union card and that such employee would be replaced by men from Washington,D.C.; he further denies that he saw or spoke to Loudermilk on December 3; and he-categorically asserted that he has not fired or laid off any man on this job for signing.a union card.Further, Hilderbrand denies that other business agents were "around"when he talked to McLain.C. Concluding findings and discussionIn general I have credited McLain and Loudermilk and I have rejected the contra-dictory testimony of Hilderbrand. In arriving at credibility findings, however, I havepaid no heed to testimony, adduced on cross-examination of Hilderbrand, thatHilderbrand was once a member of a plumbers union in Florida and that he haddifficulty in obtaining work in the Washington area because the local union refusedto refer him to jobs.This last testimony, given by Hilderbrand on cross-examination,has been disregarded because I am of the opinion, and find, that it neither provesbias, as contended by the General Counsel, nor a union animus.However, I findthat Hilderbrand entertained hostility toward unions.This finding is derived fromthe content of his conversation with McLain on December 3, 1963, as recountedbelowHence, I find that shortly before 7 a.m. on December 3, 1963, McLain visited thejobsite for the purpose of organizing Ladd's employees.By prearrangement he metthere officials of other locals affiliated with the Charging Party, Baltimore Buildingand Construction Trades Council, AFL-CIO. Said other union officials came tothe site also to organize employees.While at the jobsite, McLain distributed unionauthorization cards and literature to Respondent's employees and to Hilderbrand,Respondent's foreman in charge of its employees there and a supervisor under Sec-tion 2(11) of the Act.Upon receiving the union card and literature from McLain, Hilderbrand toldMcLain,inter alia,that he, Hilderbrand, would discharge employees who signed aunion card or who he heard had so signed, and would hire replacements for themfrom Washington, D.C.At the time Hilderbrand uttered these words Loudermilkand the other union officials were nearby and at least Loudermilk heard them.Whether the other union officials overheard Hilderbrand is a matter I do not passon since it is not an issue in the case.Ladd's employees, about five or six in num-ber, were in the vicinity approximately 25 or 30 feet away. In the absence of anytestimony from even a single employee, I conclude and find that the evidence isinadequate to show that one or more employees overheard Hilderbrand's conversa-tionwithMcLain.Accordingly, I expressly find that Hilderbrand's threat of dis-charge and replacement, spoken by him while addressing McLain, was not overheardby any of Respondent's employees, and that it was not otherwise brought to theirattention at that timeThe next question is whether Hilderbrand's said statement, which undoubtedlywould violate Section 8(a)(1) if spoken to one or more employees, transgresses theAct when made to a union official only and is not in any way apprehended by em-ployees.One line of Board decisions points to the conclusion that, lacking a show-ing that employees were actually aware of the threat, no unfair labor practice hasbeen committed.SeeNorman E. Kopp, et al., d/b/a Kopp-Evans ConstructionCompany,143 NLRB 690;Max Silver, et al., d/b/a Max Silver & Sons,123 NLRB269. 276.These cases emphasize that it is essential that employees 5 have knowledgeof an employer's threats before a finding of illegality may be predicated thereon.On the other hand, a different cluster of Board decisions stresses that, even whenthreats affecting employees are made to nonemployees only, an unfair labor practicehas been perpetrated if "the statements were made under such circumstances as toinsurethat the employees would learn of them...[Emphasis supplied.]Reeves-Ely Laboratories, Inc., et al.,76 NLRB 728, 733. SeeBrooklyn Spring Corporation,et al.,113NLRB 815, 822. In essence, these authorities require only a showingthat the words or acts of the employer will reach the eyes or ears of his employees;but they seem to consider it fatal if the conduct under attack, without an affirmativeshowing of employee knowledge thereof, does no more than to discourage union or5The employees must be those of the employer involved. I find that McLain andLoudermilk were not Ladd's employees.Austin Company,101 NLRB 1257, 1259, doesnot apply. 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDother protected activity by nonemployee organizers.Hence it is not enough, evenunder cases embracing this latter doctrine,to show that union officials were frus-trated in their organizing attempts and abandoned further union solicitation becausesuch officials did not desire to subject employees to the risk of being discharged forsigning union membership cards; an additional element must be also established,i.e., that employees will inevitably learn of the threat or coercive conduct.Ultimately,the problem then is to ascertain whether Hilderbrand's threats didmore than cause McLain and other union officials to stop organizing Ladd's em-ployees.This narrows down the issue to whether the circumstances touching uponHilderbrand'suttering of threatsinsurethat Ladd's employees will learn thereof.It is reasonable to infer-and I draw such inference-that Ladd's employees wereinsulated against feeling the coercive impact of such threats because there is noevidence in the record that McLain ever returned to the jobsite or otherwise com-municated with Ladd's employees after December 3, 1963.Accordingly,I find thatthe General Counsel's case must fail because proof is missing that any employeeknew or was bound to be cognizant of Hilderbrand's threats.Itwill therefore berecommended that the complaint be dismissed.Upon the basis of the foregoing findings of fact,and upon the entire record inthis case,Imake the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning of Sec-tion 2(6) and(7) of the Act.2.Baltimore Building and Construction Trades Council,AFL-CIO,isa labororganization within the meaning of Sections 2(5) and 8(a) of the Act.3.Respondent's foreman,Hilderbrand,isa supervisor under Section 2(11) ofthe Act.4.Although Hilderbrand told McLain that Hilderbrand would discharge any em-ployees who signed union membership application cards or who he heard had signedthe same, such statement standing alone does not transgress Section 8(a) (1) of theAct; there must also exist:a showing that the circumstances insure that Ladd's em-ployees would learn about it.Upon the credible evidence,the conclusion must bedrawn that such assurance is lacking.5.On the facts found herein Respondent has not engaged in any unfair laborpractice solely because Hilderbrand's threat alluded to in the preceding paragraphwas neither heard by nor communicated in any manner to Ladd's employees.RECOMMENDED ORDERUpon the basis of the above findings of fact, conclusions of law, and the entirerecord in this proceeding, it is recommended that the complaint be dismissed.Savoy Laundry,Inc. and Food,Beverage and Express DriversLocal Union No. 145, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America.Case No.2-CA-8082.July 28, 1961SUPPLEMENTAL DECISION AND AMENDED ORDEROn May 24, 1962, the Board issued its Decision and Order in theabove-entitled proceeding.The Circuit Court of Appeals for theSecond Circuit issued its decree, on March 2, 1964, enforcing theBoard's Order in all respects except that: (a) The provisions of saidBoard's Order calling for the reopening of Respondent's wholesaleshirt division are hereby deleted from said Order; and (b) the back-pay awards in said Order are hereby remanded to said Board for fur-ther consideration.148 NLRB No. 5.